Citation Nr: 1717769	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  07-34 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an evaluation in excess of 60 percent for chronic pain of the left hand and bilateral lower extremities due to gouty arthropathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 21, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from November 1988 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied an increased evaluation for the Veteran's gout disability.  The Veteran timely appealed that issue.  

The Board notes that TDIU has been awarded beginning July 21, 2009, which is only a portion of the appeal period for the Veteran's increased evaluation claim.  Consequently, the Board has taken jurisdiction over the TDIU claim prior to July 21, 2009, in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board remanded this case for additional development in January 2011, September 2012, and most recently in July 2016.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2016, the Board requested that the Veteran be afforded VA examinations for his gout disability, to include bilateral feet, knees and ankles, and left hand.  Those examinations were accomplished in October 2016.  It does not appear that the examiner performed range of motion testing in passive, weightbearing and non-weightbearing as instructed, although active range of motion testing was performed.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Additionally, after active range of motion and repeated use testing, the examiner found that the Veteran was additionally limited with several factors including pain, although the examiner noted that any additional functional impairment could not be estimated as such was "speculative" without further explanation.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds the July 2016 VA examination is inadequate and a remand is necessary in order for another VA examination to be obtained with an examiner who has not previously participated in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the TDIU claim is intertwined with the gout claim is therefore also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the North Little Rock VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination with an examiner who has not previously participated in this case to determine the current severity of his gout disability, to include the left hand, bilateral knees, feet/great toes, and ankles.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The left hand, bilateral knees, ankles, and feet/great toes should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.  

The examiner should also provide a retroactive opinion estimating, to the best of his/her ability, the additional functional loss in degrees during the July 2016 examination.  

If such estimation is not possible, the examiner must thoroughly explain the reasoning why such would not be possible.

Finally, the examiner should discuss the Veteran's ability to function in an occupational environment, and describe the functional impairment caused by his gout disability.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his chronic pain of the left hand and bilateral lower extremities due to gouty arthropathy disability and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

